(tt»

FILED

FEB 2 8 2011

C|€fk, U.S. District & Bankruptcy
Courts for the District of Co|umb|a

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

CHARLESTON E. WHITLEY,
Plaintiff,

v. Civil Action No.

ll U448

NATIONAL LEAGUE OF CITIES, et al.,

§L§/\i\é&\)§/£

Defendants.

MEMORANDUM OPINION t

This matter comes before the Court on the plaintiff’ s application to proceed in forma
pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The complaint begins with the following statement:

~Plead to Court to abolish slavery in the District of Columbia. Federal Govt United

States Congress. Charleston Freedom Plaza 1980 National Landmark 13"‘ & Pen.

Ave. DC MD VA Lincoln Bill of Rights Liberty’s Emancipation Approclamation

Constitution Lincoln Memorial Dr. Martin Luther King Jr. Louis Washington David

Trump Baker Botts Howry’s L.L.P. wills Estate Probate
Compl. at l. The pages that follow, some of which plaintiff may have intended to file as separate
complaints, are no more coherent than the frrst, and nowhere does plaintiff articulate a
cognizable legal claim. The Court deems the instant complaint frivolous, see Neizzke 

VVi/lia)ns, 490 U.S. 319 (1989) (providing for dismissal by the trial court of claims based on

indisputably meritless legal theories or upon fantastic or delusional), and accordingly, dismisses

this action under 28 U,s.c. § 1915(3)(2)(13)(1).

An Order consistent with this Memorandum Opinion will be issued on this same datc.

§Z/;@ write iam

DATEI F).J. / D/ / United States district Judge